Exhibit 10.1



 

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

dated as of

 

October 17, 2016, as amended on December 17, 2019

 

by

 

CLOUD PEAK ENERGY RESOURCES LLC
CLOUD PEAK ENERGY FINANCE CORP.

 

THE OTHER GRANTORS
FROM TIME TO TIME PARTY HERETO

 

in favor of

 

WILMINGTON SAVINGS FUND SOCIETY, FSB,

 

solely in its capacity as Collateral Agent

 

 

 

 



 

 



TABLE OF CONTENTS



 



Section 1. Definitions 1 Section 2. Grant of Transaction Liens 7 Section 3.
General Representations and Warranties 9 Section 4. Further Assurances; General
Covenants. Each Grantor covenants as follows: 11 Section 5. As-Extracted
Collateral 13 Section 6. Recordable Intellectual Property 13 Section 7.
Investment Property 14 Section 8. [Reserved] 15 Section 9. Cash Collateral
Accounts 15 Section 10. Commercial Tort Claims 15 Section 11. Transfer of Record
Ownership 15 Section 12. Right to Vote Securities 15 Section 13. [Reserved] 16
Section 14. Remedies upon Event of Default 16 Section 15. Application of
Proceeds 17 Section 16. [Reserved.] 18 Section 17. Authority to Administer
Collateral 18 Section 18. Limitation on Duty in Respect of Collateral 19 Section
19. General Provisions Concerning the Collateral Agent 19 Section 20.
Termination of Transaction Liens; Release of Collateral 20 Section 21.
Additional Guarantors and Grantors 20 Section 22. [Reserved.] 20 Section 23.
Notices 20 Section 24. No Implied Waivers; Remedies Not Exclusive 20 Section 25.
Successors and Assigns 21 Section 26. Amendments and Waivers 21 Section 27.
Choice of Law 21 Section 28. Waiver of Jury Trial 21 Section 29. Severability 21
Section 30. Conflicts with Note Documents 22 Section 31. Entire Agreement 22
Section 32. Concerning the Collateral Agent 22

 

 

i 

 





SCHEDULES:   Schedule 1 Subsidiary Guarantors Schedule 2 Jurisdiction of
Formation Schedule 3 Equity Interests in Subsidiaries and Affiliates Owned by
Grantors Schedule 4 Other Investment Property Owned by Grantors Schedule 5
Material Commercial Tort Claims Schedule 6 Material Contracts with Governmental
Authorities Schedule 7 Locations of Equipment and Inventory Schedule 8 Locations
of active mine sites or preparation plants and As-Extracted Collateral Schedule
9 Material Licenses Schedule 10 Material Coal Supply Agreements Schedule 11
Registered Intellectual Property EXHIBITS:   Exhibit A Security Agreement
Supplement Exhibit B Copyright Security Agreement Exhibit C Patent Security
Agreement Exhibit D Trademark Security Agreement

 



ii 

 



AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of December 17, 2019
(“Agreement”) among CLOUD PEAK ENERGY RESOURCES LLC, a Delaware limited
liability company (the “Company”), CLOUD PEAK ENERGY FINANCE CORP., a Delaware
corporation (the “Co-issuer” and, together with the Company, the “Issuers”),
CLOUD PEAK ENERGY INC., a Delaware corporation (the “Parent Guarantor”), the
Subsidiary Guarantors (as defined herein) listed on ‎Schedule 1 hereto, and
WILMINGTON SAVINGS FUND SOCIETY, FSB, a federal savings bank, solely in its
capacity as Collateral Agent under the Indenture (as defined below) (the
“Collateral Agent”).

 

RECITALS:

 

A.       The Issuers, the Parent Guarantor and the Subsidiary Guarantors
(collectively the “Original Grantors”) have heretofore delivered to Wilmington
Trust, National Association (the “Predecessor Collateral Agent”) the Security
Agreement, dated as of October 17, 2016 (as amended, supplemented or otherwise
modified from time to time prior to the Restatement Date, the “Existing Security
Agreement”), pursuant to which such Original Grantors have granted liens and
security interests on their assets (other than assets constituting Excluded
Collateral) to secure their obligations described in the Existing Security
Agreement.

 

B.       The Issuers, the Parent Guarantor, the Subsidiary Guarantors and
Wilmington Trust, National Association, as trustee (the “Predecessor Trustee”)
and as Predecessor Collateral Agent are party to an Indenture, dated as of
October 17, 2016 (the “Existing Indenture”).

 

C.       Pursuant to the Confirmation Order, with effect as of the Effective
Date, the Predecessor Collateral Agent is replaced by Wilmington Savings Fund
Society, FSB as the Collateral Agent (the “Successor Collateral Agent”).

 

D.       Pursuant to the terms of the Confirmation Order, (i) the Issuers, the
Parent Guarantor, the Subsidiary Guarantors, and the Collateral Agent have
concurrently herewith entered into an Amended and Restated Indenture (the
“Indenture”) and (ii) certain terms and conditions of the Existing Security
Agreement are hereby amended and the Existing Security Agreement is hereby
restated in its entirety as so amended, without novation, as of the Restatement
Date in the form of this Agreement;

 

NOW, THEREFORE, each Grantor hereby agrees with Collateral Agent as follows:

 

Section 1.          Definitions.

 

(a)               Terms Defined in the Indenture. Terms defined in the Indenture
and not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein. The rules of construction
specified in Section 1.04 of the Indenture also apply to this Agreement.

 

(b)               Terms Defined in UCC. As used herein, each of the following
terms has the meaning specified in the UCC:

 

 1

 

Term UCC Account 9-102 As-Extracted Collateral 9-102 Authenticate 9-102
Certificated Security 8-102 Chattel Paper 9-102 Commercial Tort Claim 9-102
Deposit Account 9-102 Document 9-102 Entitlement Holder 8-102 Entitlement Order
8-102 Equipment 9-102 Financial Asset 8-102 & 103 Fixtures 9-102 General
Intangibles 9-102 Instrument 9-102 Inventory 9-102 Investment Property 9-102
Letter-of-Credit Right 9-102 Record 9-102 Securities Intermediary 8-102 Security
8-102 & 103 Security Entitlement 8-102 Supporting Obligations 9-102
Uncertificated Security 8-102

 

(c)               Additional Definitions. The following additional terms, as
used herein, have the following meanings:

 

“Bankruptcy Code” means the United States Bankruptcy Code, as amended, Title 11,
U.S. Code.

 

“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

 

 2

 

“Collateral” means all, property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Collateral Agent
pursuant to the Security Documents. When used with respect to a specific
Grantor, the term “Collateral” means all its property on which such a Lien is
granted or purports to be granted.

 

“Collateral Accounts” means the Cash Collateral Accounts.

 

“Confirmation Order” means the order of the Bankruptcy Court for the District of
Delaware, dated as of December 5, 2019, confirming the joint chapter 11 plan of
reorganization of the Issuers and the Guarantors.

 

“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:

 

(i)       an obligation to reimburse a bank for drawings not yet made under a
letter of credit issued by it;

 

(ii)       an obligation under a Hedging Agreement to make payments that cannot
be quantified at such time;

 

(iii)       any other obligation (including any guarantee) that is contingent in
nature at such time; or

 

(iv)       an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Contracts” means all written contracts and agreements, including, but not
limited to, any coal supply agreements (including the coal supply agreements
listed on ‎Schedule 10), equipment leases and transportation contracts, between
any Grantor and any other Person as the same may be amended, assigned, extended,
restated, supplemented, replaced or otherwise modified from time to time,
including (i) all rights of any Grantor to receive moneys due and to become due
to it thereunder or in connection therewith, (ii) all rights of any Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto and (iii) all rights of any Grantor to damages arising thereunder.

 

“Control” has the meaning specified in UCC Section 8-106, 9-104, 9-105, 9-106 or
9- 107, as may be applicable to the relevant Collateral.

 

“Copyright License” means any agreement granting to any Grantor, or pursuant to
which any Grantor grants to any other Person, any right to use, copy, reproduce,
distribute, prepare derivative works, display or publish any records or other
materials on which a Copyright is in existence or may come into existence.

 

“Copyrights” means all the following: (i) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), and all registrations and applications for the
foregoing including those set forth in ‎Schedule 1 to any Copyright Security
Agreement, (ii) all renewals of any of the foregoing, (iii)all claims for, and
rights to sue for, past or future infringements of any of the foregoing, and
(iv)all

 

 3

 

income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

 

“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of ‎Exhibit B, executed and delivered by a Grantor in
favor of the Collateral Agent for the benefit of the Secured Parties.

 

“Effective Date” means the date upon which a notice of effectiveness is filed in
connection with the joint chapter 11 of reorganization of the Issuers and the
Guarantors, which date is December 17, 2019.

 

“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof,
(v) any warrant, option or other right to acquire any Equity Interest described
in this definition or (vi) any Security Entitlement in respect of any Equity
Interest described in this definition.

 

“Expense Account” means the account No. 1077652087 maintained with PNC Bank,
National Association in the name of the Company.

 

“General Intangibles” means all “general intangibles” as such term is defined in
Section 9-102 of the UCC and, in any event, including with respect to any
Grantor, all leases, licenses, permits, concessions, franchises and
authorizations issued or granted by Governmental Authorities in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, and all pending applications therefor filed by such
Grantor, as the same may from time to time be amended, supplemented, replaced or
otherwise modified, including (i) all rights of such Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of such Grantor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect thereto, and (iii) all rights of such Grantor to
damages arising thereunder.

 

“Grantors” means the Issuers and the Guarantors.

 

“Intellectual Property” means all intellectual property now owned or hereafter
acquired by any Grantor, including Patents, Copyrights, Licenses, Trademarks,
trade secrets and confidential or proprietary technical and business information
(including know-how).

 

“Intellectual Property Filing” means (i) with respect to any Patent, exclusive
Patent License, Trademark or exclusive Trademark License, the filing of the
applicable Patent Security Agreement or Trademark Security Agreement with the
United States Patent and Trademark Office, and (ii) with respect to any
Copyright or exclusive Copyright License, the filing of the applicable Copyright
Security Agreement with the United States Copyright Office, in each case
sufficient to record the Transaction Lien granted to the Collateral Agent in
such Recordable Intellectual Property.

 

 4

 

“Intellectual Property Security Agreement” means a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

 

“Material Adverse Effect” means any event or circumstance, either individually
or in the aggregate, that has had or would reasonably be expected to have a
material (a) adverse effect on (i) the business, assets, operations or condition
(financial or otherwise) of the Issuers and the Guarantors taken as a whole, or
(ii) the ability of the Issuers and the Guarantors (taken as a whole) to perform
any of their payment obligations under any Note Document or (b) impairment of
the rights of or benefits available to the Secured Parties under any Note
Document.

 

“Material Contract” means any Contract to which any Grantor is a party that is
material to the Company and its subsidiaries, taken as a whole, and in respect
of which breach or non- performance, would reasonably be expected to have a
Material Adverse Effect.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document creating a Lien (to the extent
feasible) on real property (including any leasehold interests in real property)
and improvements thereto in favor of, the Collateral Agent (or a sub-agent
appointed pursuant to ‎Section 19(b)) for the benefit of the Secured Parties.

 

“Original Grantor” has the meaning set forth in the recitals hereto.

 

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

 

“Patent License” means any agreement granting to any Grantor, or pursuant to
which any Grantor grants to any other Person, any right with respect to any
Patent.

 

“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications therefor, including those set
forth in ‎Schedule 1 to any Patent Security Agreement, (ii) all reissues,
divisions, continuations, continuations in part and extensions of any of the
foregoing, (iii) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (iv) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of ‎Exhibit C, executed and delivered by a Grantor in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

“Personal Property Collateral” means all property included in the Collateral
except Real Property Collateral.

 

 5

 

“Pledged” when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time.

 

For example, “Pledged Equity Interest” means an Equity Interest that is included
in the Collateral at such time.

 

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Grantor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

 

“Real Property Collateral” means all real property (including any leasehold
interests in real property) and fixed improvements thereto included in the
Collateral.

 

“Recordable Intellectual Property” means (i) any Patent registered with the
United States Patent and Trademark Office and any exclusive Patent License with
respect to a Patent so registered (excluding (x) licenses for commercial off the
shelf computer software that are generally available on nondiscriminatory
pricing terms and (y) nonexclusive licenses incidental to the purchase of
equipment that are generally available to others who purchase the same
equipment), (ii) any Trademark registered with the United States Patent and
Trademark Office, and any exclusive Trademark License with respect to a
Trademark so registered, (iii) any Copyright registered with the United States
Copyright Office and any exclusive Copyright License with respect to a Copyright
so registered (excluding (x) licenses for commercial off the shelf computer
software that are generally available on nondiscriminatory pricing terms and (y)
non-exclusive licenses incidental to the purchase of equipment that are
generally available to others who purchase the same equipment), and all rights
in or under any of the foregoing.

 

“Restatement Date” means December 17, 2019.

 

“Secured Agreement” when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of an Issuer, obligations of a Guarantor and/or rights of the holder
with respect to such Secured Obligation.

 

“Secured Obligations” means all the Obligations of the Issuers with respect to
the Notes, the Obligations of the Guarantors under the Note Guaranties and all
other Obligations of the Issuers and the Guarantors under the Note Documents.

 

“Secured Parties” means the holders from time to time of the Secured
Obligations.

 

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of ‎Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary as a party hereto pursuant to
‎Section 21 and/or adding additional property to the Collateral.

 

 6

 

“Security Documents” means this Agreement, the Security Agreement Supplements,
the Mortgages, the Intellectual Property Security Agreements and all other
supplemental or additional security agreements, control agreements, mortgages or
similar instruments delivered pursuant to the Note Documents.

 

“Subsidiary Guarantor” means each Subsidiary listed on ‎Schedule 1 to this
Agreement and each Subsidiary that shall, at any time after the date hereof,
become a Guarantor pursuant to ‎Section 21 of this Agreement.

 

“Trademark License” means any agreement granting to any Grantor, or pursuant to
which any Grantor grants to any other Person, any right to use any Trademark.

 

“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, and trade dress, (ii) the goodwill of the business
symbolized by or associated with each of the foregoing, (iii) all registrations
and applications to register any of the foregoing, including those set forth in
‎Schedule 1 to any Trademark Security Agreement, (iv) all renewals of any of the
foregoing, (v) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (vi) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of ‎Exhibit D, executed and delivered by a Grantor in
favor of the Collateral Agent for the benefit of the Secured Parties.

 

“Transaction Liens” means the Liens granted by the Grantors under the Security
Documents.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

Section 2.          Grant of Transaction Liens.

 

(a)               Each Grantor, in each case in order to secure its Secured
Obligations (as defined in the Original Indenture) previously granted to the
Predecessor Collateral Agent for the benefit of the Predecessor Collateral
Agent, the Predecessor Trustee and the other Secured Parties a continuing
security interest in all the property of such Grantor listed in clauses (i)
through (xviii) of this paragraph (a), as the case may be, whether now owned or
existing or hereafter acquired or arising and regardless of where located (the
“Existing Grant”). Each Grantor, in each case in order to secure its Secured
Obligations (as defined in the Indenture), (i) hereby ratifies and affirms the
Existing Grant for the benefit of the Collateral Agent, the Trustee and the
other Secured Parties and (ii) hereby grants to the Collateral Agent for the
benefit of the Collateral

 

 7

 

Agent, the Trustee and the other Secured Parties a continuing security interest
in all the following property of such Grantor, as the case may be, whether now
owned or existing or hereafter acquired or arising and regardless of where
located:

 

(i)             all Accounts;

 

(ii)            all As-Extracted Collateral;

 

(iii)           all Chattel Paper,

 

(iv)           all cash and Deposit Accounts;

 

(v)            the Commercial Tort Claims described in ‎Schedule 5;

 

(vi)           all Contracts;

 

(vii)          all Documents;

 

(viii)         all Equipment;

 

(ix)            all Fixtures;

 

(x)             all General Intangibles;

 

(xi)            all Instruments;

 

(xii)           all Intellectual Property;

 

(xiii)          all Inventory;

 

(xiv)          all Investment Property;

 

(xv)           all Letter-of-Credit Rights;

 

(xvi)         all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of such
Grantor pertaining to any of its Collateral;

 

(xvii)        such Grantor’s ownership interest in (A) its Collateral Accounts,
(B) all Financial Assets credited to its Collateral Accounts from time to time
and all Security Entitlements in respect thereof, and (C) all cash held in its
Collateral Accounts from time to time; and

 

(xviii)       all Proceeds of the Collateral described in the foregoing clauses
(i) through (vii);

 

provided that the Excluded Collateral is excluded from the foregoing security
interests; and provided further that the security interests granted hereunder
shall include the right of the applicable Grantor to receive all proceeds
derived from or in connection with the sale,

 

 8

 

assignment or transfer of the Excluded Collateral but only to the extent that,
and only for so long as, such proceeds are not properties that would constitute
the Excluded Collateral themselves.

 

(b)               Notwithstanding the foregoing or anything in this Agreement or
any other Security Document to the contrary, (i) remedies with respect to
Collateral as to which creation and perfection is governed by a Mortgage but
also included in the definition of Collateral under this Agreement shall be
governed by the provisions of the applicable Mortgage, (ii) the creation (other
than by this Agreement) or perfection of pledges of or security interests in
particular assets will not be required if, and for so long as, the creation or
perfection of such security interests would require a foreign law governed
security or pledge agreement, and (iii) no Grantor shall be required (A) to take
steps to perfect the security interest in Excluded Accounts, (B) to take steps
to perfect the security interests in property and assets (other than deposit,
securities and commodities accounts) requiring perfection through control
agreements (other than the filing a financing statement under the Uniform
Commercial Code of any applicable jurisdiction to the extent such security
interest can be perfected by such filing), (C) to take steps to perfect the
security interests granted hereunder by indicating such security interest on the
certificate of title for any motor vehicle asset or other asset that is covered
by a certificate of title, (D) to take steps to perfect the security interest in
Letter-of-Credit Rights (other than the filing a financing statement under the
Uniform Commercial Code of any applicable jurisdiction to the extent such
security interest can be perfected by such filing), (E) to seek any third party
consent, or (F) to take steps to perfect the security interests granted
hereunder in any commercial tort claims.

 

(c)               With respect to each right to payment or performance included
in the Collateral from time to time, the Transaction Lien granted therein
includes a continuing security interest in (i) any Supporting Obligation that
supports such payment or performance and (ii) any Lien that (x) secures such
right to payment or performance or (y) secures any such Supporting Obligation.

 

(d)               The Transaction Liens are granted as security only and shall
not subject the Collateral Agent or any other Secured Party to, or transfer or
in any way affect or modify, any obligation or liability of any Grantor with
respect to any of the Collateral or any transaction in connection therewith.

 

Section 3.          General Representations and Warranties. Each Grantor
represents and warrants that:

 

(a)               Such Grantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction identified as its jurisdiction of
organization in Schedule 2.

 

(b)               With respect to each Grantor, ‎Schedule 3 lists all Equity
Interests in Subsidiaries and Affiliates owned by such Grantor as of the
Restatement Date.

 

(c)               With respect to each Grantor, ‎Schedule 4 lists, as of the
Restatement Date, all Securities owned by such Grantor (except Securities
evidencing Equity Interests in Subsidiaries and Affiliates).

 

 9

 

(d)               With respect to each Grantor, ‎Schedule 6 lists, as of the
Restatement Date, all Material Contracts with Governmental Authorities to which
such Grantor is a party other than those described in the Parent Guarantor’s and
the Company’s 10-K or 10-Q filings with the SEC.

 

(e)               As of the Restatement Date, except for those locations listed
on Schedule 7 where (i) mining equipment may be, from time to time, in the
possession of a third party in order to be repaired or rebuilt or (ii) coal
inventory may be, from time to time, stored on a temporary basis prior to being
transported to customers, none of the Equipment or Inventory that is included in
the Collateral is in the possession of an issuer of a negotiable document (as
defined in Section 7-104 of the New York UCC) therefor or is otherwise in the
possession of any bailee or warehouseman.

 

(f)                With respect to each Grantor, ‎Schedule 9 lists, as of the
Restatement Date, each Material Contract to which such Grantor is party that is
a License.

 

(g)               With respect to each Grantor, ‎Schedule 11 lists, as of the
Restatement Date, all Intellectual Property of such Grantor that is registered
or subject to applications for registration in the name of such Grantor.

 

(h)               All Pledged Equity Interests owned by such Grantor in its
Subsidiaries are owned by it free and clear of any Lien other than any Liens
permitted under Section 4.10 of the Indenture. All shares of capital stock
included in such Pledged Equity Interests (including shares of capital stock in
respect of which such Grantor owns a Security Entitlement) have been duly
authorized and validly issued and are fully paid and non-assessable. None of
such Pledged Equity Interests is subject to any option to purchase or similar
right of any Person. Such Grantor is not and will not become a party to or
otherwise bound by any agreement (except the Note Documents and except as
otherwise permitted under the Indenture) which restricts in any manner the
rights of any present or future holder of any Pledged Equity Interest with
respect thereto.

 

(i)                 Such Grantor has good and valid title to all its Collateral
that is material to its business, except where the failure to have such title or
interest does not or would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. All the Collateral is free and
clear of any Lien other than Liens permitted under Section 4.10 of the
Indenture.

 

(j)                 No effective financing statement, security agreement,
mortgage or similar or equivalent document or instrument covering all or part of
the Collateral owned by such Grantor is on file or of record in any jurisdiction
in which such filing or recording would be effective to perfect or record a Lien
on such Collateral, except financing statements, mortgages or other similar or
equivalent documents with respect to Liens permitted under Section 4.10 of the
Indenture. As of the Restatement Date, no Collateral owned by such Grantor is in
the possession or under the Control of any other Person having a claim thereto
or security interest therein, other than in connection with any Lien permitted
under Section 4.10 of the Indenture.

 

(k)               The Transaction Liens on all Personal Property Collateral
owned by such Grantor (i) have been validly created, (ii) will attach to each
item of such Collateral on the Restatement Date (or, if such Grantor on a later
date first obtains rights thereto or obtains a consent or

 

 10

 

removes another applicable restriction on granting a security interest thereon,
then on such later date) and (iii) when so attached, will secure all of such
Grantor’s Secured Obligations.

 

(l)                 Subject to the limitations set forth therein, when the
relevant Mortgages have been duly executed and delivered, the Transaction Liens
on all Real Property Collateral owned by such Grantor as of the Restatement Date
will have been validly created and will secure all such Grantor’s Secured
Obligations. When such Mortgages have been duly recorded, such Transaction Liens
will rank prior to all other Liens (except for Liens permitted under Section
4.10 of the Indenture) on such Real Property Collateral.

 

(m)             [Reserved].

 

(n)               UCC financing statements describing the Collateral as “all
personal property” have been filed in the offices in the jurisdiction of
formation specified in Schedule 2 and the Transaction Liens constitute perfected
security interests in the Personal Property Collateral owned by such Grantor to
the extent that a security interest therein may be perfected by filing pursuant
to the UCC, prior to all Liens and rights of others therein except for Liens
permitted under Section 4.10 of the Indenture. In addition to the filing of such
UCC financing statements, the applicable Intellectual Property Filings have been
made with respect to such Grantor’s Recordable Intellectual Property (including
any future filings required pursuant to Sections ‎Section 4(a) and ‎Section
6(a)) and the Transaction Liens constitute perfected security interests in all
right, title and interest of such Grantor in its Recordable Intellectual
Property to the extent that security interests therein may be perfected by such
filings, prior to all Liens and rights of others therein except for Liens
permitted under Section 4.10 of the Indenture. Except for (i) the filing of such
UCC financing statements, (ii) such Intellectual Property Filings (iii) the due
recordation of the Mortgages, (iv) notices of the Transactions required under
the Mining Permits (including to the Bureau of Alcohol, Tobacco and Firearms)
and Environmental Permits regarding a change in control that were or will be
given to the applicable Governmental Authority on or prior to the date by which
such notices were or are due, (v) the entry into control agreements and (vi)
steps which are, pursuant to ‎Section 2(b) above, not required, no registration,
recordation or filing with any governmental body, agency or official is required
in connection with the execution or delivery of the Security Documents or is
necessary for the validity or enforceability thereof or for the perfection or
due recordation of the Transaction Liens.

 

(o)               Such Grantor has taken, and will continue to take, all actions
necessary under the UCC to perfect its interest in any Accounts or Chattel Paper
purchased or otherwise acquired by it, as against its assignors and creditors of
its assignors to the same extent as required for the Liens granted on the
Restatement Date.

 

(p)               [Reserved].

 

(q)               All of such Grantor’s Inventory has or will have been produced
in compliance with the applicable material requirements of the Fair Labor
Standards Act, as amended.

 

Section 4.          Further Assurances; General Covenants. Each Grantor
covenants as follows:

 

 11

 

(a)               Such Grantor will, from time to time, at the Company’s
expense, execute, deliver, file and record any statement, assignment,
instrument, document, agreement or other paper and take any other action
(including any Intellectual Property Filing) that from time to time may be
necessary or desirable, or that the Collateral Agent may request, in order to:

 

(i)                 create, preserve, perfect, confirm or validate the
Transaction Liens on such Grantor’s Collateral, subject, in each case to the
exceptions and exclusions in the Note Documents and to the same extent as
required for the Liens granted on the Issue Date;

 

(ii)              in the case of Certificated Securities, cause the Collateral
Agent to have Control thereof;

 

(iii)            enable the Collateral Agent and the other Secured Parties to
obtain the full benefits of the Security Documents; or

 

(iv)             enable, to the extent possible, the Collateral Agent to
exercise and enforce any of its rights, powers and remedies with respect to any
of such Grantor’s Collateral, subject, in each case to the exceptions and
exclusions in the Note Documents.

 

Without limiting the foregoing, such Grantor authorizes the Collateral Agent to
execute and file such financing statements or continuation statements in such
jurisdictions with such descriptions of collateral (including “all assets” or
“all personal property” or other words to that effect) and other information set
forth therein as the Collateral Agent may deem necessary or desirable for the
purposes set forth in the preceding sentence. Each Grantor also ratifies its
authorization for the Collateral Agent to file in any such jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof for the purposes set forth in the preceding sentence. The Collateral
Agent is further authorized to file with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office or any similar
office in any other country) such documents as may be necessary or advisable for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interests granted by each Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors as debtors and the Collateral
Agent as secured party. The Company will pay the costs of, or incidental to, any
Intellectual Property Filings and any recording or filing of any financing or
continuation statements or other documents recorded or filed pursuant hereto.

 

(b)               Such Grantor will not (i) change its name or organizational
form or structure or (ii) change its jurisdiction of organization, unless, in
each case, it promptly informs the Collateral Agent and takes all steps
reasonably that are necessary to maintain the perfection and status of the
Transaction Liens.

 

(c)               Such Grantor will not sell, lease, exchange, assign or
otherwise dispose of, or grant any option with respect to, any of its
Collateral; provided that such Grantor may do any of the foregoing unless doing
so would violate a covenant in the Indenture. Concurrently with any sale, lease,
exchange, assignment or other disposition permitted by the foregoing proviso,
the Transaction Liens on the assets sold, leased, exchanged, assigned or
otherwise disposed of (but not in any Proceeds arising from such sale or
disposition) will be released in accordance with Section 11.05 of the Indenture.
The Collateral Agent will promptly, at the Company’s expense,

 

 12

 

execute and deliver to the relevant Grantor such documents as such Grantor shall
reasonably request to evidence the fact that any asset so sold, leased,
exchanged, assigned or otherwise disposed of is no longer subject to a
Transaction Lien.

 

(d)               Such Grantor will, promptly upon request, provide to the
Collateral Agent all information and evidence concerning such Grantor’s
Collateral that the Collateral Agent may reasonably request from time to time to
enable it to enforce the provisions of the Security Documents.

 

Section 5.          As-Extracted Collateral. If any Grantor acquires any
interest in any preparation plant or any As-Extracted Collateral, then, in each
case, unless such preparation plant is included on ‎Schedule 8 hereto, such
Grantor will (i) provide notice thereof to the Collateral Agent within 20 days
of such acquisition, together with a supplement to ‎Schedule 8 reflecting such
acquisition, (ii) prepare and file any financing statement covering such
As-Extracted Collateral (which financing statements shall include the name of
the record owner of the real estate if other than the Grantor and sufficient
real estate descriptions for recording) as are necessary to record and perfect
the Lien in such As-Extracted Collateral and (iii) pay all related filing fees
and any recording or stamp taxes due in connection with such filings.

 

Section 6.          Recordable Intellectual Property. Each Grantor covenants as
follows:

 

(a)               On the Restatement Date or such later date on which it signs
and delivers its first Security Agreement Supplement, such Grantor will sign and
deliver to the Collateral Agent Intellectual Property Security Agreements with
respect to all Recordable Intellectual Property then owned by it. At the request
of the Collateral Agent (it being understood that the Collateral Agent shall
have no duty to make such request), Grantor will sign and deliver to the
Collateral Agent an appropriate Intellectual Property Security Agreement
covering any acquired material Recordable Intellectual Property, and the
provisions of this Agreement shall automatically apply thereto.

 

(b)               Such Grantor will notify the Collateral Agent as soon as
reasonably practicable if any material Recordable Intellectual Property owned by
such Grantor is abandoned or dedicated to the public, or if there is any
proceeding instituted in the United States Copyright Office, the United States
Patent and Trademark Office or any court, that challenges such Grantor’s
ownership of such material Recordable Intellectual Property. If any of such
Grantor’s rights to any material Recordable Intellectual Property are infringed,
misappropriated or diluted by a third party such that there is a Material
Adverse Effect, such Grantor will notify the Collateral Agent thereof as soon as
is reasonably practicable.

 

(c)               Upon the occurrence and during the continuance of an Event of
Default upon the Collateral Agent’s request, each Grantor shall use its best
efforts to obtain all requisite consents or approvals by the licensor of each
Copyright License, Patent License or Trademark License under which such Grantor
is a licensee to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Collateral Agent, for the ratable benefit of the
Secured Parties, or its designee.

 

 13

 

Section 7.          Investment Property. Each Grantor represents, warrants and
covenants as follows:

 

(a)               Certificated Securities. On the Restatement Date or the date
on which it signs and delivers its first Security Agreement Supplement, such
Grantor shall have delivered to the Collateral Agent as Collateral hereunder all
certificates representing Pledged Certificated Securities then owned by such
Grantor. Thereafter, whenever such Grantor acquires any other certificate
representing a Pledged Certificated Security, such Grantor will, as promptly as
practicable, deliver such certificate to the Collateral Agent as Collateral
hereunder. The provisions of this subsection shall not apply to any Excluded
Collateral.

 

(b)               [Reserved].

 

(c)               [Reserved].

 

(d)               [Reserved].

 

(e)               Perfection as to Certificated Securities. When (x) such
Grantor delivers the certificate representing any Pledged Certificated Security
owned by it to the Collateral Agent, which delivery shall be in compliance with
‎Section 7(j) and (y) the Collateral Agent takes possession and obtains Control
in the State of New York over such Pledged Certificated Security, (i) the
Transaction Lien on such Pledged Certificated Security will be perfected,
subject to no prior Liens or rights of others (other than Liens permitted under
Section 4.10 of the Indenture), and (ii) the Collateral Agent will have Control
of such Pledged Certificated Security.

 

(f)                [Reserved].

 

(g)               [Reserved].

 

(h)               [Reserved].

 

(i)                 Agreement as to Applicable Jurisdiction. In respect of all
Security Entitlementsowned by such Grantor, and all Securities Accounts to which
the related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8- 110(e)) will at all times
be located in the United States. In respect of all Commodity Contracts owned by
such Grantor and all Commodity Accounts in which such Commodity Contracts are
carried, the Commodity Intermediary’s jurisdiction (determined as provided in
UCC Section 9- 305(b)) will at all times be located in the United States.

 

(j)                 Delivery of Pledged Certificates. All Pledged Certificates,
when delivered to the Collateral Agent, will be in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank.

 

(k)               Certification of Limited Liability Company and Partnership
Interests. Any limited liability company and any partnership controlled by any
Grantor shall either (i) not include in its operative documents any provision
that any Equity Interests in such limited liability company or such partnership
be a “security” as defined under Article 8 of the Uniform Commercial Code, or
(ii) certificate any Equity Interests in any such limited liability company or
such partnership. To

 

 14

 

the extent an interest in any limited liability company or partnership
controlled by any Grantor and pledged hereunder is certificated or becomes
certificated, each such certificate shall be delivered to the Collateral Agent
pursuant to ‎Section 7(a) and such Grantor shall fulfill all other requirements
under ‎Section 7 applicable in respect thereof.

 

Section 8.          [Reserved].

 

Section 9.          Cash Collateral Accounts. If and when required for purposes
hereof or of any other Note Document, the Collateral Agent will establish with
respect to each Grantor an account (each a “Cash Collateral Account”), in the
name and under the exclusive control of the Collateral Agent, into which all
amounts owned by such Grantor that are to be deposited therein pursuant to the
Note Documents shall be deposited from time to time. Funds held in any Cash
Collateral Account may, until withdrawn, be invested and reinvested in such Cash
Equivalents as the relevant Grantor shall request from time to time; provided
that if an Event of Default shall have occurred and be continuing, the
Collateral Agent may, but shall not be obligated to, select such Cash
Equivalents. Subject to ‎Section 15, withdrawal of funds on deposit in any Cash
Collateral Account shall be permitted if, as and when expressly so provided in
or in respect of the applicable provision of the Note Documents pursuant to
which such Cash Collateral Account was required to be established.

 

Section 10.      Commercial Tort Claims. Each Grantor represents, warrants and
covenants as follows:

 

(a)               ‎Schedule 5 accurately describes, with the specificity
required to satisfy Official Comment 5 to UCC Section 9-108, each Material
Commercial Tort Claim with respect to which such Grantor is the claimant as of
the Restatement Date. In the case of any Grantor , ‎Schedule 4 to its first
Security Agreement Supplement will accurately describe, with the specificity
required to satisfy said Official Comment 5, each Material Commercial Tort Claim
with respect to which such Grantor is the claimant as of the date on which it
signs and delivers such Security Agreement Supplement.

 

Section 11.      Transfer of Record Ownership. At any time when an Event of
Default under Section 6.01(a) of the Indenture shall have occurred and be
continuing, the Collateral Agent, may, but shall not be obligated to, (and to
the extent that action by it is required, the relevant Grantor, if directed to
do so by the Collateral Agent, will as promptly as practicable) cause each of
the Pledged Securities (or any portion thereof specified in such direction) to
be transferred of record into the name of the Collateral Agent or its nominee.
Each Grantor will take any and all actions reasonably requested by the
Collateral Agent to facilitate compliance with this Section.

 

Section 12.      Right to Vote Securities.

 

(a)               Unless an Event of Default shall have occurred and be
continuing and Collateral Agent has provided written notice of its exercise of
rights pursuant to Section 12(b) below, each Grantor will have the right, from
time to time, to vote and to give consents, ratifications and waivers with
respect to any Pledged Security owned by it and the Financial Asset underlying
any Pledged Security Entitlement owned by it.

 

 15

 

(b)               If an Event of Default shall have occurred and be continuing,
then with written notice to the Company, the Collateral Agent will have the
exclusive right to, but not the obligation to, the extent permitted by law (and,
in the case of a Pledged partnership interest, whether general or limited, or
Pledged membership interest or similar interest in a limited liability company,
by the relevant partnership agreement, limited liability company agreement,
operating agreement or other governing document) to vote, to give consents,
ratifications and waivers and to take any other action with respect to the
Pledged Investment Property, the other Pledged Equity Interests and the
Financial Assets underlying the Pledged Security Entitlements, with the same
force and effect as if the Collateral Agent were the absolute and sole owner
thereof, and each Grantor will take all such action as the Collateral Agent may
reasonably request from time to time to give effect to such right.

 

Section 13.      [Reserved].

 

Section 14.      Remedies upon Event of Default.

 

(a)               If an Event of Default shall have occurred and be continuing,
the Collateral Agent may, but shall not be obligated to, exercise (or cause its
sub-agents to exercise) any or all of the remedies available to it (or to such
sub- agents) under the Security Documents.

 

(b)               Without limiting the generality of the foregoing, if an Event
of Default shall have occurred and be continuing, the Collateral Agent may, but
shall not be obligated to exercise on behalf of the Secured Parties all the
rights of a secured party under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) with respect to any Personal
Property Collateral and, in addition, the Collateral Agent may, without being
required to give any notice, except as herein provided or as may be required by
mandatory provisions of law, sell or otherwise dispose of the Collateral or any
part thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral. To the maximum extent permitted by applicable
law, any Secured Party may be the purchaser of any or all of the Collateral at
any such sale and (with the consent of the Collateral Agent, which may be
withheld in its discretion) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply all of any part of the
Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Upon any such sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid to
the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof. Each purchaser at any such sale shall hold the property
sold absolutely free from any claim, or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay or appraisal that it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. The
Collateral Agent shall not be obliged to make any sale of Collateral regardless
of notice of sale having been given. The Collateral Agent

 

 16

 

may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. To the maximum extent
permitted by law, each Grantor hereby waives any claim against any Secured Party
arising because the price at which any Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. The Collateral Agent may
disclaim any warranty, as to title or as to any other matter, in connection with
such sale or other disposition, and its doing so shall not be considered
adversely to affect the commercial reasonableness of such sale or other
disposition.

 

(c)               Notice of any such sale or other disposition shall be given to
the relevant Grantor(s) as (and if) required by ‎Section 17.

 

(d)               For the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Agreement at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants to the Collateral Agent an irrevocable license (exercisable
without payment of royalty or other compensation to the Grantors), to use,
license or sublicense any of the Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Collateral Agent may be exercised only
upon the occurrence and during the continuation of an Event of Default;
provided, however, that any license, sublicense or other transaction entered
into by the Collateral Agent in accordance herewith shall be binding upon each
Grantor notwithstanding any subsequent cure of an Event of Default.

 

(e)               The foregoing provisions of this Section shall apply to Real
Property Collateral only to the extent permitted by applicable law and the
provisions of any applicable Mortgage.

 

Section 15.      Application of Proceeds.

 

(a)               If an Event of Default shall have occurred and be continuing,
the Collateral Agent may apply (i) any cash held in the Collateral Accounts and
(ii) the proceeds of any sale or other disposition of all or any part of the
Collateral, in the following order of priorities:

 

first, to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Collateral Agent and
Trustee, and all expenses, liabilities and advances incurred or made by the
Collateral Agent and Trustee in connection with the Security Documents, and any
other amounts then due and payable to the Collateral Agent and Trustee pursuant
to Sections 7.07 and 11.08 of the Indenture;

 

second, to pay (i) all Secured Obligations under the Note Documents (including
without limitation principal of and interest on the Notes and all other amounts
owing thereunder), and (ii) all other Secured Obligations, in each case pro rata
in accordance with their respective amounts, until payment in full of all such
interest and fees shall have been made (or so provided for); and

 

 17

 

third, to pay to the relevant Grantor, or as a court of competent jurisdiction
may direct, any surplus then remaining from the proceeds of the Collateral owned
by it;

 

provided that Collateral owned by a Subsidiary Guarantor and any proceeds
thereof shall be applied pursuant to the foregoing clauses first, second and
third only in a maximum aggregate amount equal to the greatest amount that would
not render respective Grantor’s obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code or
any comparable provisions of applicable state law. The Collateral Agent may make
such distributions hereunder in cash or in kind or, on a ratable basis, in any
combination thereof.

 

(b)               In making the payments and allocations required by this
Section, the Collateral Agent may rely upon information supplied to it pursuant
to ‎Section 19(c). All distributions made by the Collateral Agent pursuant to
this Section shall be final (except in the event of manifest error) and the
Collateral Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.

 

Section 16.      [Reserved.]

 

Section 17.      Authority to Administer Collateral. Each Grantor irrevocably
appoints the Collateral Agent its true and lawful attorney, with full power of
substitution, in the name of such Grantor, any Secured Party or otherwise, for
the sole use and benefit of the Secured Parties, but at the Issuers’ expense, to
the extent permitted by law, to exercise, at any time and from time to time
while an Event of Default shall have occurred and be continuing, all or any of
the following powers with respect to all or any of such Grantor’s Collateral:

 

(a)               to demand, sue for, collect, receive and give acquittance for
any and all monies due or to become due upon or by virtue thereof,

 

(b)               to obtain and adjust insurance required to be maintained by
such Grantor pursuant to the Indenture, if any,

 

(c)               to settle, compromise, compound, prosecute or defend any
action or proceeding with respect thereto,

 

(d)               to sell, lease, license or otherwise dispose of the same or
the proceeds or avails thereof, as fully and effectually as if the Collateral
Agent were the absolute owner thereof, and

 

(e)               to extend the time of payment of any or all thereof and to
make any allowance or other adjustment with reference thereto;

 

provided that, except in the case of Personal Property Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Collateral Agent will give the relevant Grantor
at least ten days’ prior written notice of the time and place of any public sale
thereof or the time after which any private sale or other intended disposition
thereof will be made. Any such notice shall (i) contain the information
specified in UCC Section 9-613, (ii) be Authenticated and (iii) be sent to the
parties required to be notified pursuant to UCC Section 9-611(c); provided that,
if the Collateral Agent fails to comply with this sentence in

 

 18

 

any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of law under the UCC.

 

Section 18.      Limitation on Duty in Respect of Collateral. Beyond the
exercise of reasonable care in the custody and preservation thereof, the
Collateral Agent will have no duty as to any Collateral in its possession or
control or in the possession or control of any sub-agent or bailee or any income
therefrom or as to the preservation of rights against prior parties or any other
rights pertaining thereto. The Collateral Agent will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Collateral Agent in good faith, except to the extent that such
liability arises from the Collateral Agent’s gross negligence or willful
misconduct.

 

Section 19.      General Provisions Concerning the Collateral Agent.

 

(a)               The provisions of Articles VII and XI of the Indenture shall
inure to the benefit of the Collateral Agent, and shall be binding upon all
Grantors and all Secured Parties, in connection with this Agreement and the
other Security Documents. Without limiting the generality of the foregoing, (i)
the Collateral Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Security Documents that the
Trustee directs the Collateral Agent in writing to exercise, and (iii) except as
expressly set forth in the Note Documents, the Collateral Agent shall not have
any duty to disclose, and shall not be liable for any failure to disclose, any
information relating to any Grantor that is communicated to or obtained by the
bank serving as Collateral Agent or any of its Affiliates in any capacity. The
Collateral Agent shall not be responsible for the existence, genuineness or
value of any Collateral or for the validity, perfection, priority or
enforceability of any Transaction Lien, whether impaired by operation of law or
by reason of any action or omission to act on its part under the Security
Documents and shall have no obligation to take any action to procure or maintain
such validity, perfection, sufficiency, adequacy, priority or enforceability,
including without limitation no responsibility to make any filings to perfect or
maintain the perfection of the Collateral Agent’s security interest in the
Collateral. The Collateral Agent shall be deemed not to have knowledge of any
Event of Default unless and until written notice thereof is given to the
Collateral Agent and the Trustee.

 

(b)               Sub-Agents and Related Parties. The Collateral Agent may
perform any of its duties and exercise any of its rights and powers through one
or more sub-agents appointed by it. The Collateral Agent and any such sub-agent
may perform any of its duties and exercise any of its rights and powers through
its Affiliates and through its and its Affiliates’ respective directors,
officers, members, partners, employees, agents and advisors (jointly, the
“Related Parties”). The exculpatory provisions of ‎Section 18 and this Section
shall apply to any such sub-agent and to the Related Parties of the Collateral
Agent and any such sub-agent.

 

 19

 

(c)               Information as to Secured Obligations and Actions by Secured
Parties. For all purposes of the Security Documents, including determining the
amounts of the Secured Obligations and whether a Secured Obligation is a
Contingent Secured Obligation or not, or whether any action has been taken under
any Secured Agreement, the Collateral Agent will be entitled to rely on
information from (i) its own records for information as to the Holders, their
Secured Obligations and actions taken by them, (ii) the Trustee for information
as to its Secured Obligations and actions taken by it, to the extent that the
Collateral Agent has not obtained such information from its own records, and
(iii) the Issuers, to the extent that the Collateral Agent has not obtained
information from the foregoing sources.

 

(d)               Refusal to Act. The Collateral Agent may refuse to act on any
notice, consent, direction or instruction from the Trustee or any Secured
Parties, in the Collateral Agent’s opinion, (i) is contrary to law or the
provisions of any Security Document, (ii) may expose the Collateral Agent to
liability (unless the Collateral Agent shall have been indemnified, to its
satisfaction, for such liability by the Secured Parties that gave such notice,
consent, direction or instruction) or (iii) is unduly prejudicial to Secured
Parties not joining in such notice, consent, direction or instruction.

 

Section 20.      Termination of Transaction Liens; Release of Collateral.

 

(a)               The Transaction Lien granted by any Grantor shall terminate,
all without delivery of any instrument or performance of any act by any party,
at any time or from time to time in accordance with the provisions of Section
11.05 of the Indenture.

 

(b)               The Collateral (or a portion thereof) shall be released from
the Transaction Lien created by this Agreement, all without delivery of any
instrument or performance of any act by any party, at any time or from time to
time in accordance with the provisions of Section 11.05 of the Indenture.

 

(c)               Upon any termination of a Transaction Lien or release of
Collateral, the Collateral Agent will, at the expense of the relevant Grantor,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the termination of such Transaction Lien or the
release of such Collateral, as the case may be.

 

Section 21.      Additional Guarantors and Grantors. Any Subsidiary of the
Parent Guarantor may become a party hereto by signing and delivering to the
Collateral Agent a Security Agreement Supplement, whereupon such Subsidiary
shall become a “Grantor” as defined herein.

 

Section 22.      [Reserved.]

 

Section 23.      Notices. Each notice, request or other communication given to
any party hereunder shall be given in accordance with Section 13.01 of the
Indenture, and in the case of any such notice, request or other communication to
a Grantor other than the Company, shall be given to it in care of the Company.

 

Section 24.      No Implied Waivers; Remedies Not Exclusive. No failure by the
Collateral Agent or any Secured Party to exercise, and no delay in exercising
and no course of dealing with

 

 20

 

respect to, any right or remedy under any Security Document shall operate as a
waiver thereof; nor shall any single or partial exercise by the Collateral Agent
or any Secured Party of any right or remedy under this Agreement or any other
Note Document preclude any other or further exercise thereof or the exercise of
any other right or remedy. The rights and remedies specified in the Note
Documents are cumulative and are not exclusive of any other rights or remedies
provided by law.

 

Section 25.      Successors and Assigns. The Liens provided for in this
Agreement are for the benefit of the Collateral Agent and the Secured Parties.
If all or any part of any Secured Party’s interest in any Secured Obligation is
assigned or otherwise transferred, the transferor’s rights hereunder, to the
extent applicable to the obligation so transferred, shall be automatically
transferred with such obligation. This Agreement shall be binding on each party
hereto and their respective successors and assigns.

 

Section 26.      Amendments and Waivers. Neither this Agreement nor any
provision hereof may be waived, amended, modified or terminated except pursuant
to an agreement or agreements in writing entered into by the Collateral Agent,
with the consent of such Holders, if any, as are required to consent thereto
under Article IX of the Indenture. No such waiver, amendment or modification
shall be binding upon any Grantor, except with its written consent.

 

Section 27.      Choice of Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, without regard to
conflicts of laws principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York) and except to the extent that
remedies provided by the laws of any jurisdiction other than the State of New
York are governed by the laws of such jurisdiction.

 

Section 28.      Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
SECURITY DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 29.      Severability. If any provision of any Security Document is
invalid or unenforceable in any jurisdiction, then, to the fullest extent
permitted by law, (a) the other provisions of the Security Documents shall
remain in full force and effect in such jurisdiction and the Secured Parties in
order to carry out the intentions of the parties thereto as nearly as may be
possible and (b) the invalidity or unenforceability of such provision in such
jurisdiction shall not affect the validity or enforceability thereof in any
other jurisdiction.

 

 21

 

Section 30.      Conflicts with Note Documents. To the fullest extent possible,
the terms and provisions of this Agreement shall be read together with the terms
and provisions of each other Note Document so that the terms and provisions of
this Agreement do not conflict with the terms and provisions of any Note
Document; provided, however, notwithstanding the foregoing, in the event that
any of the terms or provisions of the Indenture conflicts with any terms or
provisions of any Note Document, including this Agreement, the terms or
provisions of the Indenture shall govern and control for all purposes; provided
further that (a) the inclusion in this Agreement of terms and provisions as to
rights or remedies in favor of the Collateral Agent related to Collateral and
not expressly addressed in the Indenture shall not be deemed to be in conflict
with the Indenture and all such rights or remedies contained herein shall be
given full force and effect, and (b) the inclusion in this Agreement of terms or
provisions that are less restrictive to the Parent Guarantor or any Subsidiary
thereof shall not be deemed to be in conflict with the Indenture and all such
terms and provisions contained herein shall be given full force and effect.

 

Section 31.      Entire Agreement. This Agreement, the other Note Documents and
any separate letter agreements with respect to fees payable to the Collateral
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

 

Section 32.      Concerning the Collateral Agent. The Collateral Agent is a
party to this Agreement solely in its capacity as Collateral Agent pursuant to
the Indenture and not in its individual capacity. The Collateral Agent shall
have all of the rights, privileges and immunities afforded to it as Collateral
Agent under the Indenture and the other Note Documents as though fully set forth
herein. Notwithstanding anything herein to the contrary, the Collateral Agent
shall not be required to take any action under this Agreement unless consented
to by the Holders of a majority in the aggregate principal amount of the
outstanding Notes.

 

Section 33.      Amendment and Restatement. Upon the execution and delivery of
this Agreement by the Grantors party hereto and the Collateral Agent, this
Agreement shall supersede all provisions of the Existing Security Agreement as
of the Restatement Date. The Grantors hereby agree that, notwithstanding the
execution and delivery of this Agreement, the liens and security interests
created and provided for under the Existing Security Agreement continue in
effect under and pursuant to the terms of this Agreement for the benefit of all
of the Secured Obligations, as defined herein, and each of the instruments and
documents executed and delivered pursuant to the terms of the Existing Security
Agreement (including, without limitation, all currently filed UCC financing
statements in favor of the Predecessor Collateral Agent, for the benefit of the
Secured Parties, as amended or assigned to the Collateral Agent pursuant to the
Confirmation Order) shall continue in full force and effect securing the Secured
Obligations, as defined herein, and all references therein to the Existing
Security Agreement or any other instrument or document executed and delivered in
connection therewith shall be deemed a reference to this Agreement. Nothing
herein contained shall in any manner affect or impair the priority of the liens
and security interests created and provided for by the Existing Security
Agreement as to the indebtedness and obligations which would otherwise be
secured thereby prior to giving effect to this Agreement.

 

 

[signature pages follow]

 22

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CLOUD PEAK ENERGY RESOURCES LLC, as an Issuer     By: /s/ Heath Hill   Name:
 Heath Hill   Title:  Chief Financial Officer


  

 

CLOUD PEAK ENERGY FINANCE CORP.,
as an Issuer     By: /s/ Heath Hill   Name: Heath Hill   Title:  Chief Financial
Officer


  

 

CLOUD PEAK ENERGY INC.
as the Parent Guarantor     By: /s/ Heath Hill   Name: Heath Hill   Title:
 Chief Financial Officer


  

 

 

[SIGNATURE PAGE - SECURITY AGREEMENT]

 

 

 

ANTELOPE COAL LLC,

ARROWHEAD I LLC,

ARROWHEAD II LLC,

ARROWHEAD III LLC,

BIG METAL COAL CO. LLC,

CABALLO ROJO HOLDINGS LLC,

CABALLO ROJO LLC,

CLOUD PEAK ENERGY LOGISTICS LLC,

CLOUD PEAK ENERGY LOGISTICS I LLC,

CLOUD PEAK ENERGY SERVICES COMPANY, CORDERO MINING HOLDINGS LLC,

CORDERO MINING LLC,

CORDERO OIL AND GAS LLC,

KENNECOTT COAL SALES LLC,

NERCO COAL LLC,

NERCO COAL SALES LLC,

NERCO LLC,

PROSPECT LAND AND DEVELOPMENT LLC,

RESOURCE DEVELOPMENT LLC,

SEQUATCHIE VALLEY COAL CORPORATION,

SPRING CREEK COAL LLC,

WESTERN MINERALS LLC,

YOUNGS CREEK HOLDINGS I LLC,

YOUNGS CREEK HOLDINGS II LLC,

YOUNGS CREEK MINING COMPANY, LLC,

as Subsidiary Guarantors

    By:  /s/ Heath Hill   Name: Heath Hill   Title:  Chief Financial Officer




 

  

 

[SIGNATURE PAGE - SECURITY AGREEMENT]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, solely in its capacity as Collateral Agent
    By: /s/ Geoffrey J. Lewis    Name: Geoffrey J. Lewis   Title: Vice President


  

 

[SIGNATURE PAGE - SECURITY AGREEMENT]

 

 

SCHEDULE 1  

 

SUBSIDIARY GUARANTORS

 



ANTELOPE COAL LLC

ARROWHEAD I LLC

ARROWHEAD II LLC

ARROWHEAD III LLC

BIG METAL COAL CO. LLC

CABALLO ROJO HOLDINGS LLC

CABALLO ROJO LLC

CLOUD PEAK ENERGY LOGISTICS LLC

CLOUD PEAK ENERGY LOGISTICS I LLC

CLOUD PEAK ENERGY SERVICES COMPANY

CORDERO MINING HOLDINGS LLC

CORDERO MINING LLC

CORDERO OIL AND GAS LLC

KENNECOTT COAL SALES LLC

NERCO COAL LLC

NERCO COAL SALES LLC

NERCO LLC

PROSPECT LAND AND DEVELOPMENT LLC

RESOURCE DEVELOPMENT LLC

SEQUATCHIE VALLEY COAL CORPORATION

SPRING CREEK COAL LLC

WESTERN MINERALS LLC

YOUNGS CREEK HOLDINGS I LLC

YOUNGS CREEK HOLDINGS II LLC

YOUNGS CREEK MINING COMPANY, LLC



 

Schedule 1 to Security Agreement



 

SCHEDULE 2  

 

JURISDICTION OF FORMATION

 

Grantor Jurisdiction of Organization ANTELOPE COAL LLC Delaware ARROWHEAD I LLC
Delaware ARROWHEAD II LLC Delaware ARROWHEAD III LLC Delaware BIG METAL COAL CO.
LLC Delaware CABALLO ROJO HOLDINGS LLC Delaware CABALLO ROJO LLC Delaware CLOUD
PEAK ENERGY INC. Delaware CLOUD PEAK ENERGY FINANCE CORP. Delaware CLOUD PEAK
ENERGY LOGISTICS LLC Oregon CLOUD PEAK ENERGY LOGISTICS I LLC Delaware CLOUD
PEAK ENERGY RESOURCES LLC Delaware CLOUD PEAK ENERGY SERVICES COMPANY Delaware
CORDERO MINING HOLDINGS LLC Delaware CORDERO MINING LLC Delaware CORDERO OIL AND
GAS LLC Delaware KENNECOTT COAL SALES LLC Oregon NERCO COAL LLC Delaware NERCO
COAL SALES LLC Tennessee NERCO LLC Delaware PROSPECT LAND AND DEVELOPMENT LLC
Oregon RESOURCE DEVELOPMENT LLC Washington SEQUATCHIE VALLEY COAL CORPORATION
Tennessee SPRING CREEK COAL LLC Delaware WESTERN MINERALS LLC Oregon YOUNGS
CREEK HOLDINGS I LLC Delaware YOUNGS CREEK HOLDINGS II LLC Delaware YOUNGS CREEK
MINING COMPANY, LLC Delaware

  

 

Schedule 2 to Security Agreement



 

SCHEDULE 3  

 

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY GRANTORS
(as of the Restatement Date)

 

Issuer Owner of Equity Interest

# of

 

Shares/Units

 

Stock

 

Certificate/LLC

 

Percentage

 

Owned

 

1) Cordero Mining Holdings LLC Cloud Peak Energy Resources LLC 9 4 99.8% Cloud
Peak Energy Services 2 3 0.2% 2) Caballo Rojo Holdings LLC Cloud Peak Energy
Resources LLC 9 4 99.8% Cloud Peak Energy Services 2 3 0.2% 3) NERCO LLC Cloud
Peak Energy Resources LLC 9 4 99.8% Cloud Peak Energy Services 2 3 0.2% 4) Cloud
Peak Energy Services Cloud Peak Energy Resources LLC 1 7 100% 5) Cloud Peak
Energy Finance Corp. Cloud Peak Energy Resources LLC 1 2 100% 6) Cordero Mining
LLC Cordero Mining Holdings LLC 1 2 100% 7) Caballo Rojo LLC Caballo Rojo
Holdings LLC 1 2 100% 8) NERCO Coal LLC NERCO LLC 1 R-1 100% 9) NERCO Coal Sales
LLC NERCO Coal LLC 1 1 100% 10) Western Minerals LLC NERCO Coal LLC 1 1 100% 11)
Resource Development LLC NERCO Coal LLC 1 2 100% 12) Spring Creek Coal LLC NERCO
Coal LLC 1 1 100% 13) Antelope Coal LLC NERCO Coal LLC 1 R-1 100% 14) Prospect
Land and Development NERCO Coal LLC 1 1 100% 15) Kennecott Coal Sales LLC NERCO
Coal LLC 1 1 100% 16) Cloud Peak Energy Logistics LLC NERCO Coal LLC 100 2 100%
17) Cloud Peak Energy Logistics I LL Cloud Peak Energy Logistics LLC 100 1 100%
18) Cloud Peak Energy Resources LLC Cloud Peak Energy Inc. 61,932,736 N/A 100%
19) Sequatchie Valley Coal Corporation NERCO Coal LLC 2,000 5 100% 20) Big Metal
Coal Co. LLC NERCO Coal LLC 100 1 100% 21) Arrowhead I LLC NERCO Coal LLC 100 1
100% 22) Cordero Oil and Gas LLC Cordero Mining LLC 100 1 100%

  

 

Schedule 3 to Security Agreement



 

Issuer Owner of Equity Interest

# of

 

Shares/Units

 

Stock

 

Certificate/LLC

 

Percentage

 

Owned

 

23) Arrowhead II LLC Arrowhead I LLC 100 1 100% 24) Arrowhead III LLC Arrowhead
I LLC 100 1 100% 25) Youngs Creek Holdings I LLC Arrowhead II LLC 100 1 100% 26)
Youngs Creek Holdings II LLC Arrowhead III LLC 100 1 100% 27) Youngs Creek
Mining Company, LLC Youngs Creek Holdings I LLC N N/A 50% Youngs Creek Holdings
II LLC N N/A 50%

 

Schedule 3 to Security Agreement



 

SCHEDULE 4  

 

INVESTMENT PROPERTY
(other than Equity Interests in Subsidiaries and Affiliates)
OWNED BY GRANTORS
(as of the Restatement Date)

 

None.

 

Schedule 4 to Security Agreement



 

SCHEDULE 5  

 

MATERIAL COMMERCIAL TORT CLAIMS 

(as of the Restatement Date)

 

None.

 

Schedule 5 to Security Agreement



 

SCHEDULE 6  

 

MATERIAL CONTRACTS WITH GOVERNMENTAL AUTHORITIES 

(as of the Restatement Date)

 

None.

 

Schedule 6 to Security Agreement



 

SCHEDULE 7  

 

LOCATIONS OF EQUIPMENT AND INVENTORY 

(as of the Restatement Date)

 

None.

 

Schedule 7 to Security Agreement



 

SCHEDULE 8  

 

LOCATIONS OF ACTIVE MINE SITES OR PREPARATION PLANTS AND
AS-EXTRACTED COLLATERAL 

(as of the Restatement Date)

 

None.

 

Schedule 8 to Security Agreement



 

SCHEDULE 9  

 

MATERIAL LICENSES 

(as of the Restatement Date)

 

None.

 

Schedule 9 to Security Agreement



 

SCHEDULE 10  

 

MATERIAL COAL SUPPLY AGREEMENTS 

(as of the Restatement Date)

 

None.

 

Schedule 10 to Security Agreement



 

SCHEDULE 11  

 

REGISTERED INTELLECTUAL PROPERTY 

(as of the Restatement Date)

 

INTELLECTUAL PROPERTY 

Patents and Trademarks

 

U.S. TRADEMARK REGISTRATIONS

 

Serial Number Registration Number Registered Owner Trademark Renewal Deadline
85006983 3930706 Cloud Peak Energy Resources LLC, a Delaware limited liability
company.

[image_001.jpg]

 

03/15/21 85006999 3924959 Cloud Peak Energy Resources LLC, a Delaware limited
liability company. CLOUD PEAK ENERGY 03/01/21 85006998 3924958 Cloud Peak Energy
Resources LLC, a Delaware limited liability company.

[image_002.jpg]

 

03/01/21 76252211 2875225 Cloud Peak Energy Resources LLC, a Delaware limited
liability company. ENERGY TO POWER THE COUNTRY 08/17/24 85803010 4580969 Cloud
Peak Energy Resources LLC, a Delaware limited liability company. PROVIDE FOR
TODAY, PROTECT FOR TOMORROW 08/05/20

  

 

Schedule 11 to Security Agreement



 

U.S. TRADEMARK APPLICATIONS

 

OWNER TITLE APPLICATION NUMBER Cloud Peak Energy Resources LLC, a Delaware
limited liability company. BIG METAL COAL 85955989

  

 

PATENTS AND DESIGN PATENTS

 

Patent No. Issued Expiration Country Title N/A        

  

 

PATENT APPLICATIONS

 

Case No. Serial No. Country Date Filing Title N/A        

  

 

Schedule 11 to Security Agreement



 

Copyrights

 

COPYRIGHT REGISTRATIONS

 

Registration No.

Registration Date

Title

Expiration Date N/A      

 

COPYRIGHT APPLICATIONS

 

Case No. Serial No. Country Date Filing Title N/A        

   

 

Schedule 11 to Security Agreement



 

EXHIBIT A
to Security Agreement

 

SECURITY AGREEMENT SUPPLEMENT

 

SECURITY AGREEMENT SUPPLEMENT dated as of , , between [NAME OF GRANTOR] (the
“Grantor”), and WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Agent.

 

RECITALS:

 

CLOUD PEAK ENERGY RESOURCES LLC and CLOUD PEAK ENERGY FINANCE CORP. (together,
the “Issuers”), CLOUD PEAK ENERGY INC. (the “Parent Guarantor”), the Subsidiary
Guarantors party thereto and Wilmington Savings Fund Society, FSB, as Collateral
Agent, are parties to the Amended and Restated Security Agreement dated as of
December 17, 2019 (as may be amended and/or supplemented, the “Security
Agreement”) under which the Issuers, the Parent Guarantor and the Subsidiary
Guarantors secure certain of obligations of the Issuers (the “Issuers Secured
Obligations”) and the guaranties of the Borrower Secured Obligations (each, a
“Secured Guarantee”) by the Parent Guarantor and the Subsidiary Guarantors;

 

[Name of Grantor] desires to become [is] a party to the Security Agreement as a
Subsidiary Guarantor and Grantor thereunder;

 

Terms defined in the Security Agreement (or whose definitions are incorporated
by reference in Section 1 of the Security Agreement) and not otherwise defined
herein have, as used herein, the respective meanings provided for therein;

 

Now, therefore, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.       Grant of Transaction Liens. (a) In order to secure the Secured
Obligations, the Grantor grants to the Collateral Agent for the benefit of the
Collateral Agent, the Trustee and the other Secured Parties a continuing
security interest in all property of the Grantor of the type described in
Section 2(a) of the Security Agreement and subject to the exclusions and
limitations set forth in Section 2, whether now owned or existing or hereafter
acquired or arising and regardless of where located (the “New Collateral”).

 

ii.       With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

 

iii.       The foregoing transaction Liens are granted as security only and
shall not subject the Collateral Agent or any other Secured Party to, or
transfer or in any way affect or modify, any obligation or liability of the
Grantor with respect to any of the New Collateral or any transaction in
connection therewith.

 

Exhibit A to Security Agreement

1

 

2.       Delivery of Collateral. Concurrently with delivering this Security
Agreement Supplement to the Collateral Agent, the Grantor is complying with the
provisions of Section 7 of the Security Agreement with respect to Investment
Property, in each case if and to the extent included in the New Collateral at
such time.

 

3.       Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Collateral Agent, the Grantor will become a party to the
Security Agreement as a “Subsidiary Guarantor” and “Grantor” and will thereafter
have all the rights and obligations of a Subsidiary Guarantor and a Grantor
thereunder and be bound by all the provisions thereof as fully as if the Grantor
were one of the original parties thereto; provided that provisions that
expressly apply only to Original Grantors (as defined in the Security Agreement)
shall not apply to the Grantor.

 

4.       Representations and Warranties. (a) The Grantor is duly organized,
validly existing and in good standing under the laws of the jurisdiction
identified as its jurisdiction of organization in ‎Schedule 1 hereto.

 

ii.       Within 60 days after the date hereof, the Grantor will furnish to the
Collateral Agent a file search report from each UCC filing office in the state
of the Grantor’s jurisdiction of formation listed in ‎Schedule 1, showing the
filing made at such filing office to perfect the Transaction Liens on the New
Collateral.

 

iii.       The execution and delivery of this Security Agreement Supplement by
the Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby (i) do not require any consent or approval of,
registration or filing with, or other action by, any Governmental Authority,
except for (A) the filing of such UCC financing statements, (B) such
Intellectual Property Filings, (C) the due recordation of the Mortgages, if
applicable, (D) notices of the transactions required under any Mining Permit or
Environmental Permit regarding a charge in control that will be given to the
applicable Governmental Authority on or prior to the date by which such notices
are due, (E) the entry into control agreements, and (F) steps which are,
pursuant to Section 2(b) of the Security Agreement, not required; (ii) are
within its corporate or other powers, (iii) have been duly authorized by all
necessary corporate or other action, (iv) do not violate its organizational
documents, (v) do not contravene or constitute a default under, any provision of
applicable law or regulation or of agreement, judgment, injunction, order,
decree or other instrument binding upon it, except in each case referred to in
this clause (v) to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect, or (vi) will not result in the
creation or imposition of any Lien (except a Transaction Lien) on any of its
assets.

 

iv.       The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and (ii)
general principles of equity.

 

v.       Each of the representations and warranties set forth in Sections 3, 7,
and 10 of the Security Agreement is true as applied to the Grantor and the New
Collateral; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be

 

Exhibit A to Security Agreement

2

 

true and correct in all respects as of such earlier date (to the extent the
Grantor would be a party to the Security Agreement on such earlier date). For
purposes of the foregoing sentence, references in said Sections to a “Grantor”
shall be deemed to refer to the Grantor, references to Schedules to the Security
Agreement shall be deemed to refer to the corresponding Schedules to this
Security Agreement Supplement, references to “Collateral” shall be deemed to
refer to the New Collateral, and references to the “Restatement Date” shall be
deemed to refer to the date on which the Grantor signs and delivers this
Security Agreement Supplement.

 

5.       Governing Law. This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York without regard
to conflicts of laws principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York) and except to the extent that
remedies provided by the laws of any jurisdiction other than the State of New
York are governed by the laws of such jurisdiction.

 

6.       Concerning the Collateral Agent. The Collateral Agent is a party to
this Security Agreement Supplement solely in its capacity as Collateral Agent
pursuant to the Indenture and not in its individual capacity. The Collateral
Agent shall have all of the rights, privileges and immunities afforded to it as
Collateral Agent under the Indenture and the other Note Documents as though
fully set forth herein.

 

Exhibit A to Security Agreement

3

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

[NAME OF GRANTOR]     By:     Name:   Title:


  

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Agent     By:     Name:  
Title:


  

 

Exhibit A to Security Agreement

4

 

Schedule 1
to Security Agreement

Supplement

 

JURISDICTION OF FORMATION

 

Grantor Jurisdiction of Organization Filing Office      

  

 

Exhibit A to Security Agreement

5

 

Schedule 2
to Security Agreement

Supplement

 

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY GRANTOR

 

Issuer Jurisdiction of Organization Percentage Owned Number of Share Units      
 

  

 

Exhibit A to Security Agreement

6

 

Schedule 3
to Security Agreement

Supplement

 

INVESTMENT PROPERTY
(other than Equity Interests in Subsidiaries and Affiliates)
OWNED BY GRANTOR

 

PART 1 – Securities

 

 

 

Exhibit A to Security Agreement

7

 

Schedule 4
to Security Agreement

Supplement

 

MATERIAL COMMERCIAL TORT CLAIMS

 

 

 

Exhibit A to Security Agreement

8

 

EXHIBIT B
to Security Agreement

 

COPYRIGHT SECURITY AGREEMENT

 

WHEREAS, [name of Grantor], a [corporation]1, (herein referred to as the
“Grantor”) owns, or in the case of licenses is a party to, the Copyright
Collateral (as defined below);

 

WHEREAS, CLOUD PEAK ENERGY RESOURCES LLC and CLOUD PEAK ENERGY FINANCE CORP.
(together, the “Issuers”) are parties to an Amended and Restated Indenture,
dated as of December 17, 2019, among the Issuers, CLOUD PEAK ENERGY INC. (the
“Parent Guarantor”), the Subsidiary Guarantors party thereto, and Wilmington
Savings Fund Society, FSB, as Trustee and the Collateral Agent.

 

WHEREAS, pursuant to (i) the Amended and Restated Security Agreement dated as of
December 17, 2019 (as may be amended and/or supplemented from time to time, the
“Security Agreement”) among the Issuers, the Parent Guarantor, the Subsidiary
Guarantors party thereto and Wilmington Savings Fund Society, FSB, as the
Collateral Agent for the Secured Parties referred to therein (in such capacity,
together with its successors in such capacity, the “Grantee”), and (ii) certain
other Security Documents (including this Copyright Security Agreement), the
Grantor has secured certain of its obligations (the “Secured Obligations”) by
granting to the Grantee for the benefit of such Secured Parties a continuing
security interest in personal property of the Grantor, including all right,
title and interest of the Grantor in, to and under the Copyright Collateral (as
defined below);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the Secured Obligations, a continuing security interest in all of the Grantor’s
right, title and interest in, to and under the following (all of the following
items or types, of property being herein collectively referred to as the
“Copyright Collateral”), whether now owned or existing or hereafter acquired or
arising:

 

i.       each Copyright (as defined in the Security Agreement) owned by the
Grantor that is Recordable Intellectual Property (as defined in the Security
Agreement), including, without limitation, each Copyright registration or
application therefor referred to in ‎Schedule 1 hereto;

 

ii.       each Copyright License (as defined in the Security Agreement) to which
the Grantor is a party, including, without limitation, each exclusive Copyright
License identified in ‎Schedule 1 hereto; and

 

iii.       all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Grantor against third parties for past,
present or future infringement of any Copyright owned by the Grantor (including,
without limitation, any

 



 

1 Modify as needed if the Grantor is not a Corporation.

 

  

 

Exhibit B to Security Agreement

1

 

Copyright identified in Schedule 1), and all rights and benefits of the Grantor
under any Copyright License (including, without limitation, any exclusive
Copyright License identified in Schedule 1).

 

The Grantor irrevocably constitutes and appoints the Grantee and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name of the Grantor or in
the Grantee’s name, from time to time, in the Grantee’s discretion, so long as
any Event of Default shall have occurred and be continuing, to take with respect
to the Copyright Collateral any and all appropriate action which the Grantor
might take with respect to the Copyright Collateral and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Copyright Security Agreement and to accomplish the purposes
hereof.

 

The Grantor acknowledges and affirms that the rights and remedies of the Grantee
with respect to the security interest in the Copyright Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

 

The Collateral Agent is a party to this Copyright Security Agreement solely in
its capacity as Collateral Agent pursuant to the Indenture and not in its
individual capacity. The Collateral Agent shall have all of the rights,
privileges and immunities afforded to it as Collateral Agent under the Indenture
and the other Note Documents as though fully set forth herein.

 

Exhibit B to Security Agreement

2

 

IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be duly executed by their respective authorized officers as of the
               day of                        ,                       .

 

[NAME OF GRANTOR]     By:     Name:   Title:


  

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Agent     By:     Name:  
Title:


  

 

Exhibit B to Security Agreement

3

 

Schedule l to Copyright
Security Agreement

 

[NAME OF GRANTOR]

 

COPYRIGHT REGISTRATIONS

 

Registration No. Registration Date Title Expiration
Date        

 

 

COPYRIGHT APPLICATIONS

 

Case No. Serial No. Country Date Filing
Title          

 

 

EXCLUSIVE COPYRIGHT LICENSES

 

Name of
Agreement Parties Licensor/Licensee

Date of

Agreement

Subject

Matter

       

  

 

Exhibit B to Security Agreement

4

 

EXHIBIT C
to Security Agreement

 

PATENT SECURITY AGREEMENT

 

WHEREAS, [name of Grantor], a [corporation]2, (herein referred to as the
“Grantor”) owns, or in the case of licenses is a party to, the Patent Collateral
(as defined below);

 

WHEREAS, CLOUD PEAK ENERGY RESOURCES LLC and CLOUD PEAK ENERGY FINANCE CORP.
(together, the “Issuers”) are parties to an Amended and Restated Indenture,
dated as of December 17, 2019, among the Issuers, CLOUD PEAK ENERGY INC. (the
“Parent Guarantor”), the Subsidiary Guarantors party thereto, and Wilmington
Savings Fund Society, FSB, as Trustee and the Collateral Agent.

 

WHEREAS, pursuant to (i) the Amended and Restated Security Agreement dated as of
December 17, 2019 (as may be amended and/or supplemented from time to time, the
“Security Agreement”) among the Issuers, the Parent Guarantor, the Subsidiary
Guarantors party thereto and Wilmington Savings Fund Society, FSB, as the
Collateral Agent for the Secured Parties referred to therein (in such capacity,
together with its successors in such capacity, the “Grantee”), and (ii) certain
other Security Documents (including this Patent Security Agreement), the Grantor
has secured certain of its obligations (the “Secured Obligations”) by granting
to the Grantee for the benefit of such Secured Parties a continuing security
interest in personal property of the Grantor, including all right, title and
interest of the Grantor in, to and under the Patent Collateral (as defined
below);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the Secured Obligations, a continuing security interest in all of the Grantor’s
right, title and interest in, to and under the following (all of the following
items or types, of property being herein collectively referred to as the “Patent
Collateral”), whether now owned or existing or hereafter acquired or arising:

 

i.       each Patent (as defined in the Security Agreement) owned by the Grantor
that is Recordable Intellectual Property (as defined in the Security Agreement),
including, without limitation, each Patent referred to in Schedule 1 hereto;

 

ii.       each Patent License (as defined in the Security Agreement) to which
the Grantor is a party, including, without limitation, each exclusive Patent
License identified in Schedule 1 hereto; and

 

iii.       all proceeds of, and revenues from, the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future infringement of any Patent owned by
the Grantor (including, without limitation, any Patent identified in Schedule 1
hereto), and all rights

 

_________________

2 Modify as needed if the Grantor is not a Corporation.

 

Exhibit C to Security Agreement

1

 

and benefits of the Grantor under any Patent License (including, without
limitation, any exclusive Patent License identified in Schedule 1 hereto).

 

The Grantor irrevocably constitutes and appoints the Grantee and any officer or
agent thereof, with full ower of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name of the Grantor or in
the Grantee’s name, from time to time, in the Grantee’s discretion, so long as
any Event of Default shall have occurred and be continuing, to take with respect
to the Patent Collateral any and all appropriate action which the Grantor might
take with respect to the Patent Collateral and to execute any and all documents
and instruments which may be necessary or desirable to carry out the terms of
this Patent Security Agreement and to accomplish the purposes hereof.

 

The Grantor acknowledges and affirms that the rights and remedies of the Grantee
with respect to the security interest in the Patent Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

 

The Collateral Agent is a party to this Patent Security Agreement solely in its
capacity as Collateral Agent pursuant to the Indenture and not in its individual
capacity. The Collateral Agent shall have all of the rights, privileges and
immunities afforded to it as Collateral Agent under the Indenture and the other
Note Documents as though fully set forth herein.

 

Exhibit C to Security Agreement

2

 

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be duly executed by their respective authorized officers as of the
               day of the                     day of                         ,
                               .

 

[NAME OF GRANTOR]     By:     Name:   Title:


  

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Agent     By:     Name:  
Title:


  

 

Exhibit C to Security Agreement

3

 

Schedule l to Patent
Security Agreement

 

[NAME OF GRANTOR]

 

PATENTS AND DESIGN PATENTS

 

Patent No. Issued Expiration Country Title          

 

 

PATENT APPLICATIONS

 

Case No. Serial No. Country Date

Filing

Title

         

 

 

PATENT LICENSES

 

Name of Agreement Parties Licensor/Licensee Date of Agreement Subject
Matter

  

 

Exhibit C to Security Agreement

4

 

EXHIBIT D
to Security Agreement

 

TRADEMARK SECURITY AGREEMENT

 

WHEREAS, [name of Grantor], a [corporation]3, (herein referred to as the
“Grantor”) owns, or in the case of licenses is a party to, the Trademark
Collateral (as defined below);

 

WHEREAS, CLOUD PEAK ENERGY RESOURCES LLC and CLOUD PEAK ENERGY FINANCE CORP.
(together, the “Issuers”) are parties to an Amended and Restated Indenture,
dated as of December 17, 2019 among the Issuers, CLOUD PEAK ENERGY INC. (the
“Parent Guarantor”), the Subsidiary Guarantors party thereto, and Wilmington
Savings Fund Society, FSB, as Trustee and the Collateral Agent.

 

WHEREAS, pursuant to (i) the Amended and Restated Security Agreement dated as of
December 17, 2019 (as may be amended and/or supplemented from time to time, the
“Security Agreement”) among the Issuers, the Parent Guarantor, the Subsidiary
Guarantors party thereto and Wilmington Savings Fund Society, FSB, as the
Collateral Agent for the Secured Parties referred to therein (in such capacity,
together with its successors in such capacity, the “Grantee”), and (ii) certain
other Security Documents (including this Trademark Security Agreement), the
Grantor has secured certain of its obligations (the “Secured Obligations”) by
granting to the Grantee for the benefit of such Secured Parties a continuing
security interest in personal property of the Grantor, including all right,
title and interest of the Grantor in, to and under the Trademark Collateral (as
defined below);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the Secured Obligations, a continuing security interest in all of the Grantor’s
right, title and interest in, to and under the following (all of the following
items or types, of property being herein collectively referred to as the
“Trademark Collateral”), whether now owned or existing or hereafter acquired or
arising:

 

i.       each Trademark (as defined in the Security Agreement) owned by the
Grantor that is Recordable Intellectual Property (as defined in the Security
Agreement), including, without limitation, each Trademark registration and
application referred to in Schedule 1 hereto , and all of the goodwill of the
business connected with the use of, or symbolized by, each Trademark;

 

ii.       each Trademark License (as defined in the Security Agreement) to which
the Grantor is a party, including, without limitation, each exclusive Trademark
License identified in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark licensed pursuant
thereto; and

 

iii.       all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third

 

3Modify as needed if the Grantor is not a Corporation.

 

Exhibit D to Security Agreement

1

 

parties for past, present or future unfair competition with, or violation of
intellectual property rights in connection with or injury to, or infringement or
dilution of any Trademark owned by the Grantor (including, without limitation,
any Trademark identified in Schedule 1 hereto), and all rights and benefits of
the Grantor under any Trademark License (including, without limitation, any
exclusive Trademark License identified in Schedule 1 hereto), or for injury to
the goodwill associated with any of the foregoing.

 

The Grantor irrevocably constitutes and appoints the Grantee and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name of the Grantor or in
the Grantee’s name, from time to time, in the Grantee’s discretion, so long as
any Event of Default shall have occurred and be continuing, to take with respect
to the Trademark Collateral any and all appropriate action which the Grantor
might take with respect to the Trademark Collateral and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Trademark Security Agreement and to accomplish the purposes
hereof.

 

The Grantor acknowledges and affirms that the rights and remedies of the Grantee
with respect to the security interest in the Trademark Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

 

The Collateral Agent is a party to this Trademark Security Agreement solely in
its capacity as Collateral Agent pursuant to the Indenture and not in its
individual capacity. The Collateral Agent shall have all of the rights,
privileges and immunities afforded to it as Collateral Agent under the Indenture
and the other Note Documents as though fully set forth herein.

 

Exhibit D to Security Agreement

2

 

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be duly executed by their respective authorized officers as of the
              day of                           ,                              .

 

[NAME OF GRANTOR]     By:     Name:   Title:


  

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Agent     By:     Name:  
Title:


  

 

Exhibit D to Security Agreement

3

 

Schedule l to Trademark
Security Agreement

 

[NAME OF GRANTOR]

 

TRADEMARK REGISTRATIONS

 

U.S. TRADEMARK REGISTRATIONS

 

Trademark Registration Number Registration Date      

 

 

U.S. TRADEMARK APPLICATIONS

 

Trademark Registration Number Registration Date      

 

 

EXCLUSIVE TRADEMARK LICENSES

 

Name of
Agreement Parties
Licensor/Licensee Date of
Agreement Subject
Matter

  

 

Exhibit D to Security Agreement

4

